Citation Nr: 1334939	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  06-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a left ankle disorder. 

3.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a left shoulder disorder. 

4.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a left knee disorder. 

5.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a right wrist disorder. 

6.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a pulmonary disorder. 

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include major depression with psychotic features, prior to June 13, 2008, and in excess of 50 percent thereafter; entitlement to an effective date prior to June 13, 2008, for an initial evaluation of 50 percent for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 1970, and from August 1977 to September 1992. 

This matter comes to the Board of Veterans' Claims (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Louis, Missouri.  These issues, save for the earlier effective date claim, were remanded by the Board for further development in September 2009.  
That development having been completed, the issues addressed herein are properly before the Board for disposition.  The Board notes, however, that the Veteran's claim for an earlier effective date for the award of 50 percent for an acquired psychiatric disorder is rendered moot, as his claim for an increase prior to June 13, 2008, has been granted from the initial effective date, and therefore will not be addressed herein.

The issues of entitlement to service connection for bilateral hearing loss, as well as for disabilities of the left shoulder and left ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision dated January 1971, the RO denied service connection for bilateral hearing loss on the basis that hearing loss was incurred prior to the Veteran's period of active duty, the disorder was not aggravated beyond normal progression during his period of service, and because hearing was within normal limits on examination. 

2.  Evidence received since the January 1971 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss. 

3.  In a final rating decision dated January 1993, the RO denied service connection for disorders of the left ankle, left shoulder, left knee, and the right wrist, as well as a pulmonary disorder associated with asbestos exposure, on the basis that the record lacked current diagnoses for these claimed disorders.

4.  Evidence received since the January 1993 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for disorders of the left ankle and left shoulder.

5.  Evidence received since the September 2004 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for disorders of the left knee and right wrist, as well as a pulmonary disorder associated with asbestos exposure. 

6.  During the entire appellate period, the Veteran's psychiatric disorder is manifested by the inability to maintain effective or favorable relationships with people, as well as symptoms such as flattened affect, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The unappealed January 1971 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the January 1971 rating decision is new and material; the claim for entitlement to service connection for bilateral hearing loss reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The unappealed January 1993 rating decision that denied service connection for disorders of the left ankle, left shoulder, left knee, and the right wrist, as well as a pulmonary disorder associated with asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  The evidence received since January 1993 rating decision which denied the Veteran's request to reopen the claims for service connection for disorders of the left ankle and left shoulder is new and material; the claims for entitlement to service connection for disorders of the left ankle and left shoulder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The evidence received since the January 1993 rating decision which denied the Veteran's request to reopen the claims for service connection for disorders of the left knee and the right wrist, as well as a pulmonary disorder associated with asbestos exposure, are not new and material; the claims for entitlement to service connection for disorders of the left knee and the right wrist, as well as a pulmonary disorder associated with asbestos exposure, are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for an initial rating of 50 percent, but no higher, for an acquired psychiatric disorder, to include major depression with psychotic features, have been met prior to June 13, 2008; the criteria for an evaluation in excess of 50 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran's new and material evidence claims involving hearing loss, his left ankle, and his left shoulder, are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

As to the other issues on appeal, the Veteran was provided general notice concerning the criteria to establish service connection in a January 2005 letter.  In that letter, the RO advised the Veteran of the basic criteria necessary to prevail on his claim, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for major depression.  In Dingess, the United States Court of Appeals for Veterans Claims (Veterans Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the issues of new and material evidence, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, following a September 2009 Board remand, a November 2009 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The Board also concludes VA's duty to assist has been satisfied.  Pertinent post-service medical records have been obtained from the Veteran's private and VA providers, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, following a September 2009 Board remand, the Veteran was afforded a series of VA examinations to address his various claims in June 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions obtained are adequate, as the examiner provided findings relevant to the issues at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran has claimed entitlement to service connection for bilateral hearing loss, disorders of the left ankle, left shoulder, right wrist, left knee, and a pulmonary disorder associated with asbestos exposure.  He contends that each manifested during his period of active service.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claims for bilateral hearing loss (January 1971), as well as for disorders of the left ankle, left shoulder, right wrist, and the left knee, as well as a pulmonary disorder (January 1993), in pertinent part, because current diagnoses were not of record.  The January 1971 rating decision further discloses that the Veteran's hearing loss preexisted service, and was not aggravated thereby.  In January 1993, the RO also pointed out that the Veteran's claims for service connection were denied because, while complaints and/or treatment for each were noted during service, these instances were found to be acute and transitory.  The Veteran was notified of these decisions in January 1971 and January 1993, and of his appellate rights, via letters from the RO.  He did not appeal either rating decision, and each became final.  

38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of either appeal period stemming from the January 1971 or January 1993 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decisions, new evidence has been added to the claims file.  The new evidence consists of private medical reports, VA outpatient treatment reports, VA examination reports, and the Veteran's statements (via his representative) in support of his claims.  

Regarding his hearing loss claim, a VA audiological examination, conducted in September 2008, diagnosed the Veteran with moderate, mixed hearing loss in the left ear, and moderate, high-frequency sensorineural hearing loss in the right.  An etiological opinion, provided at that time, was negative.  It was noted that, as the Veteran's hearing loss was normal on separation, the evidence clearly indicated that hearing loss did not occur while in the military.  Most recently, a June 2012 VA audiological opinion determined that the Veteran's bilateral sensorineural hearing loss was not incurred during active service, again relying on the fact that hearing was within normal limits at separation.  While each opinion was ultimately negative, the diagnosis of bilateral hearing loss cures a prior evidentiary defect in this instance.

Regarding the Veteran's left ankle and left shoulder claims, a March 2012 VA examination provided diagnoses of degenerative arthritis of the left ankle, and degenerative arthritis of the left (minor) shoulder, each confirmed by x-ray imaging.  Like the hearing loss claim, a negative opinion was provided with regard to these two issues.  However, and as discussed in greater detail below, each opinion was insufficient so as to provide a decision at this time. 

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claims for service connection for hearing loss, left ankle, and left shoulder, were denied (in part) because there the record lacked current diagnoses at the time of the prior, final decision.  

As such, these diagnoses now of record cure a prior evidentiary defect with respect to these three claims, in that post-service evidence, not of record at the time of the prior, final decision, indicates that the Veteran has current diagnoses for hearing loss, a left ankle disorder, and a left shoulder disorder.  This evidence may serve to establish that the Veteran's claimed disorders are related to his period of active duty.  Accordingly, new and material evidence has been received to reopen the claims for service connection for hearing loss, a left ankle disorder, and a left shoulder disorder.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for these issues is addressed further in the Remand section below.

With regard to the Veteran's claims for entitlement to service connection for disorders of the lungs (asbestos exposure), right wrist, and left knee, the evidence of record fails to show that a current diagnosis exists for any of these disorders.  While post-service private and VA reports are replete with complaints of wrist and knee pain, none of these complaints are accompanied by an actual diagnosis.  And August 2008 x-ray indicated that the left knee was normal.  X-ray studies conducted in March 2012 were ultimately normal as well, for the knee and the wrist.  As to the pulmonary issue, an August 2001 chest x-ray was normal., with no gross consolidations of pleural effusions and no pneumothorax.  Further, a pulmonary function test (PFT) was normal at that time.  The examiner did not provide an opinion as to any of these claims, noting that the wrist and shoulder examinations, as well as the pulmonary examination which indicated clear lungs and a normal PFT, were normal.

As noted, evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, in the absence of any new medical opinion or evidence that the Veteran has current disorders for these claimed conditions, new and material evidence has not been received which addressed any basis for the prior final decision.  Therefore, the claims for entitlement to service connection for a lung disorder, as well as disorders of the left knee and right wrist, are not reopened.

III.  Increased Rating

The Veteran claims that his currently service-connected acquired psychiatric disorder, to include major depression with psychotic features, is more severe than indicated by his current disability ratings of 30 percent, prior to June 13, 2008, and 50 percent thereafter.  To that end, the Board notes that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record establishes an additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating (prior to, and from, June 13, 2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Veteran's disability has been assigned an initial evaluation of 30 percent, effective December 2, 1994, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board notes that the applicable rating criteria for psychiatric disorders were amended, effective November 7, 1996.  61 Fed. Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 7-2003 (Nov. 19, 2003), where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  Therefore, the Board must evaluate the Veteran's claim under both the former criteria in the VA schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  The Board will lay out the former criteria and the amended criteria, in pertinent part, for the benefit of comparing the criteria.

Under the old regulations, a 50 percent rating is warranted when the ability to maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent rating is warranted when the attitudes of all contacts, except the most intimate, are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality and disturbed though or behavioral process associated with almost daily activities such a fantasy, confusion, panic, and explosions of aggressive energy result in a profound retreat from mature behavior; or the Veteran is demonstrably unable to obtain or retain employment.  The Court has held that the old criteria provide three independent bases for granting a 100 percent rating and therefore, such a rating may be granted if the Veteran is demonstrably unable to obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).

On November 7, 1996, the rating criteria for psychiatric disorders were revised and are now found at 38 C.F.R. § 4.130 (2013).  Under Diagnostic Code 9434, a 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Here, the Veteran was first afforded a VA psychiatric examination in February 1995.  At that time, the Veteran was in his third year of college.  He noted that, in the past, he was hospitalized due to stress and admitted to suicidal ideation.  The examiner, however, did indicate that the Veteran was somewhat of a poor historian.  Back to the interview, the Veteran complained of problems with his memory, headaches, poor sleep, nightmares, decreased energy, interest, and initiative, poor concentration, feelings of hopelessness and worthlessness, irritability, apathy, occasional flashbacks, avoidance, anxiety, and exaggerated startle response.  He denied suicidal ideation, though admitted to having homicidal thoughts "toward people who act stupid or want to hurt me or my family."  

On examination, the Veteran was dressed appropriately with good grooming and hygiene.  He was alert and fully oriented.  During the interview, he exhibited little facial expression and little inflection.  His thoughts were generally organized and goal-directed.  He reported frequent homicidal and suicidal thoughts, but denied any current suicidal thought, intent, or plan.  Some paranoia was present, noting that he would hear mumbling voices and feel shadows at times.  His mood was depressed, and his affect was blunted.  His memory appeared grossly intact, though his insight and judgment were impaired by depression.  A GAF score was not provided.

The Veteran was next afforded a VA psychiatric examination in August 2003.  During the interview, the Veteran reported "losing time," as well as bad nightmares.  He spent time woodworking and going to festivals, and he had associates, though he did not have close friends.  He had been married for 29 years.  He reported feeling sad much of the time, as well as weekly crying spells.  He reported suicidal thoughts with no plans or attempts.  He noted irritability and a bad temper, and stated that he felt more anger than anxiety or depression.  He indicated that he had a sleep disorder, with nightmares 3-4 times per week and night sweats.  He stated that he was not sure whether he had hallucinations, noting that he had very strong thoughts, and that he wasn't sure if they were actual voices.  These thoughts would tell him to retaliate against others.  He did not appear to have organized delusions, but there was an increasing lack of trust in others, save for his wife.  When very stressed, his mind would go blank.  

On examination, the Veteran appeared neat and clean, and he was oriented to time, place, person, and situation.  He was logical and coherent, with no signs of tangential or circumstantial processes.  He was responsive, but not spontaneous, and he made good eye contact.  He was pleasant and cooperative, though his mood was dysthymic.  There was tearing when talking about his life, and he was unable to remember his stressor incident in Saudi Arabia.  There were no hallucinations, delusions, or psychoses noted.  There was no startle reaction to ambient noise.  Mild anxiety was present, as was clinical depression.  Abstraction ability was low, and judgment showed impulsiveness.  Attention and concentration showed some deterioration, and recent memory was somewhat impaired.  Following a review of the claims file, the examiner indicated that the interview was generally consistent with the prior VA examination.  Ultimately, a GAF score of 55 was assigned.

Most recently, the Veteran participated in a VA psychiatric examination in May 2008.  At that time, the Veteran endorsed strong symptoms of re-experiencing, avoidance, and hyperarousal.  He reported weekly nightmares, as well as waking "trance" spells (dissociative experiences).  He stated that he refused to get close to anyone, and did not trust anyone.  He was employed, but avoided people at work and has slapped co-workers on three occasions.  He also noted that co-workers would wake him up, even though his eyes were open, "but I'm not there."  His affect was flat and dysphoric.  Some paranoid ideation was present, and he reported that he was extremely angry.  

During the interview, speech was offered at a normal rate, and he was oriented to person, place, and time.  He reported other symptoms as well, such as sleep difficulty, exaggerated startle response, and impaired social functioning.  He was neat and clean, and hygiene was good.  Thought processes were organized, and he was able to focus his attention.  Sustained concentration was intact, and immediate and delayed memory were within normal limits.  Insight was fair, and judgment was good.  Suicidal ideation and psychotic symptoms were absent.  He was assigned a GAF score of 51.

While the Board has reviewed the Veteran's private and VA outpatient treatment reports of record, these records do not represent current symptomatology over and above that which was reported during the two VA examinations of record.  

Taking into account all of the evidence in this case, and looking at that evidence in the light most favorable to the Veteran, the Board finds that the record demonstrates that, prior to June 13, 2008, the Veteran's psychiatric disability has met the criteria for an initial evaluation of 50 percent.  Under the old regulations, a 50 percent rating is warranted when the ability to maintain effective or favorable relationships with people is considerably impaired.   Here, the Veteran met that criterion in 1995 when he admitted to having homicidal thoughts "toward people who act stupid or want to hurt me or my family."

The current regulations also support a 50 percent rating during the entire appellate period.  To that end, the Veteran has reported social impairment with reduced reliability and productivity, and he has displayed symptoms such as flattened affect, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran has not demonstrated circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, or difficulty in understanding complex commands, he has been shown to experience most of the criteria commonly-associated with an evaluation of 50 percent.  

However, at no time during the entire appellate period has the Veteran met the criteria for a 70 percent rating, under either set of regulations.  For example, he has not demonstrated severe impairment with the ability to establish and maintain effective or favorable relationships with people, as he was married for more than 30 years at the beginning of this period, nor were psychoneurotic symptoms are of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  In fact, though the Veteran reported significant occupational issues, such as slapping co-workers, he has maintained the same job through the duration of this period.

Moreover, a 70 percent rating is not warranted per the current criteria, as the evidence does not reflect occupational and social impairment with deficiencies in most areas.  While the Veteran mentioned fleeting suicidal ideation on more than one instance, this was never true during the actual examination, nor did the Veteran ever admit to a plan or an attempt.  Obsessional rituals which interfere with routine activities were not reported, nor was intermittently illogical, obscure, or irrelevant speech.  Near-continuous panic or depression affecting the ability to function independently was not demonstrated.  While impaired impulse control was certainly reported, spatial disorientation and the neglect of personal appearance and hygiene was not present.  Further, while the Veteran did report strong thoughts in his head, he never equated these thoughts to delusions or hallucinations, nor were any such instances observed by the VA examiners of record.   See 38 C.F.R. § 4.130.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such experiencing depression.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board finds the psychiatric findings and opinions provided by the clinical VA examiners should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis during either appellate period.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 50 percent rating reflects occupational impairment with reduced reliability and productivity.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  As to the first appellate period, his claim has been granted, and an evaluation of 50 percent, but no higher, is warranted.  Thereafter, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher rating for an acquired psychiatric disorder must be denied. 


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left ankle disorder; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder; the claim is reopened.

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a left knee disorder; the claim is not reopened.

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a right wrist disorder; the claim is not reopened.

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a pulmonary disorder; the claim is not reopened.

Entitlement to an initial evaluation of 50 percent, but no higher, for an acquired psychiatric disorder, to include major depression with psychotic features, prior to June 13, 2008 is warranted, subject to the laws and regulations governing the award of monetary benefits; entitlement to an evaluation in excess of 50 percent thereafter is denied; entitlement to an effective date prior to June 13, 2008, for an initial evaluation of 50 percent for an acquired psychiatric disorder, is rendered moot.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's service connection claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

With regard to the Veteran's reopened hearing loss claim, evidence of record establishes that VA has obtained multiple opinions to address this issue.  A VA examination report from September 2008 noted that the Veteran's hearing acuity was within normal limits on separation in 1969 and 1992, and offered a negative opinion based on that fact.  The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Most recently, the Veteran was examined by a VA audiologist in April 2012.  The examiner opined that service connection was not warranted based upon hearing within normal limits in service, and not other rationale was proffered.  As such, an addendum opinion was properly requested by the RO, and provided in June 2012.  While this opinion was more complex, with a detailed recitation of the Veteran's in-service treatment records, as well as the medical theories upon which the opinion was based, the opinion nonetheless relied on the fact that hearing was within normal limits at separation, and therefore found that service connection was not warranted.  Although the Board certainly understands that he holding in Hensley can prove difficult for audiologists, especially when considering an Institute of Medicine report which many examiners reference, the Board notes that normal hearing on separation may not be the crux of a negative opinion.  If it is, such opinion is invalid and therefore not probative.

As to the Veteran's claims for disorders of the left ankle and left shoulder, the record indicates a current diagnosis for each (degenerative arthritis).  Further, the Veteran's service treatment records contain reports of left ankle pain, as well as left shoulder pain.  On examination in March 2012, the examiner merely stated that the Veteran's left ankle pain was not related to service, and was instead age-related.  However, no rationale whatsoever was offered in support of this theory.  Regarding the left shoulder, the examiner found that a left shoulder disorder was not likely related to service because there was insufficient evidence of continuing treatment for a shoulder disorder, as well as a 33-year period with no reported treatment.  While the Board certainly concedes that decades have passed from the Veteran's in-service reports of shoulder pain, there was no rationale as to why a current diagnosis was unrelated to those instances, aside from the passage of time, nor was there discussion as to the nature of the arthritis, to include whether it was traumatic in nature.  Further, there was no discussion, for either of these orthopedic claims, as to whether the Veteran's in-service complaints may have signaled the beginning stages of arthritis.  Finally, the examiner did not discuss whether the Veteran reported continuous symptomatology since separation, and no other lay statements were discussed within the context of the opinions. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of recurrent post-service treatment for hearing loss, as well as left ankle and left shoulder disorders, as well as documented in-service left ankle and left shoulder complaints, and the credible reports of the Veteran, the Veteran must be afforded additional VA audiological and orthopedic examinations in order to determine whether hearing loss, a left ankle disorder, and/or a left shoulder disorder are etiologically-related to his periods of active service.  Importantly, regarding his hearing loss claim, the examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service when forming an opinion.  See Hensley.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013). 

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  
Following a review of the claims folder, to include the Veteran's hearing testimony, as well as that of his spouse, his statements in support of his claim, the private medical opinions from 2005, and VA examination reports of record, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma or boxing, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO shall schedule a VA orthopedic examination to assess the severity and etiology of any currently-diagnosed disorder of the left ankle and left shoulder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current disorder of the left ankle is etiologically-related to the Veteran's period of active duty service.

B.  Whether it is at least as likely as not that any current disorder of the left shoulder is etiologically-related to the Veteran's period of active duty service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO should review the examination reports to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  If any claim on appeal remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


